DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wentink et al. (US 2010/0208781) in view of Gaur et al. (US 2008/0056297), and in further view of Nishibayashi et al. (US 2008/0165713).
	Regarding claim 1, Wentink et al. discloses an operating method of a receiving station (STA as disclosed in section 0060), comprising:	receiving a first data of a primary access category or a second data of a secondary access category (as disclosed in sections 0060-0062 and 0066-0071) from a transmitting station (AP or master device) during a TXOP (see in particular sections 0069-0070); and 
	transmitting a block acknowledgement to the transmitting station (see section 0068).
	Wentink et al. does not specifically disclose the first data pends in a primary access category and the second data pends in a secondary access category being different from the primary access category, wherein the primary access category indicates an access category associated with an enhanced distributed channel access function (EDCAF) that gains the TXOP, and the secondary access category indicates an access category not being associated with the EDCAF that gains the channel access/TXOP.  Wentink further does not disclose backoff procedure for the secondary AC is performed if the EDCAF of the secondary AC has not regained access to channel.  
However, Gaur et al. discloses the transmission of frames, wherein I/P frames are deemed more important that B frames (see section 0052) and are classified as higher priority (primary AC) using the EDCA parameters as disclosed in sections 0051-0052 and 0054), while the B frames are classified as lower priority (secondary AC) as disclosed in section 0054, see also section 0018-0022 for further disclosure of the classifying of primary and secondary priority (AC) levels).  Gaur et al. also discloses (see section 0020) data of a primary access category pends (in a first queue as disclosed in section 0020) in a primary access category and data of a secondary access category pends (in a second queue as disclosed in section 0020) in a secondary access category being different from the primary access category.  Furthermore, as disclosed in section 0051, the transmission frames (I/P and B) contend for access to the wireless medium based on the EDCA parameters.  As disclosed in section 0059, the higher priority (primary AC) I/P frames associated with the higher EDCA parameter values (as disclosed in section 0052) gain access to the channel during a TXOP, while the lower priority (secondary AC) B frames are held back in the same TXOP and do not gain access to the channel during the TXOP (and are not associated with the I/P frames that gain channel access based on the EDCA parameters).  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the method/device of Wentink et al. with the EDCAF as disclosed by Gaur et al. since Gaur et al. states reduced contention (by using the EDCAF) for higher priority frames leads to improved quality due to reduced delay and jitter (see section 0040).   
Nishibayashi et al. also discloses contention for a TXOP wherein a backoff procedure (as disclosed in section 0085) for a secondary AC (low priority AC as disclosed in section 0085) is performed if the EDCAF of the secondary AC has not regained access to channel (due to an internal collision as disclosed in section 0085, see also section 0090).  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the method/device of Wentink et al. and Gaur et al. with the backoff procedure as disclosed by Nishibayashi et al. since Nishibayashi et al. states the backoff procedure for the low-priority (secondary) AC is a solution to alleviater internal collisions between multiple ACs (see section 0090).  
	Regarding claim 2, Gaur et al. further discloses a duration of a TXOP is a TXOP limit of the primary access category (see section 0059, wherein the data of the primary access category (I/P frames) is only transmitted during the TXOP duration (with the secondary (B frames) being held back) as disclosed in section 0059).  Therefore, it would have been obvious to include this feature since Gaur et al. states transmitting frames without contention during the TXOP duration saves contention overhead (see section 0008).   
	Regarding claims 3 and 4, the claimed apparatus includes features corresponding to the above rejection of claims 1 and 2, which is applicable hereto.  
	Regarding claim 5, Wentink et al. discloses an operating method of a transmitting station (AP or master device as disclosed in sections 0060-0061) comprising:
	transmitting a first data of a primary access category or a second data of a secondary access category (as disclosed in sections 0060-0062 and 0066-0071) to a receiving station (STA) during a TXOP (see in particular sections 0069-0070); and 
	receiving a block acknowledgement from the receiving station (see section 0068).
	 Wentink et al. does not specifically disclose the first data pends in a primary access category and the second data pends in a secondary access category being different from the primary access category, wherein the primary access category indicates an access category associated with an enhanced distributed channel access function (EDCAF) that gains the TXOP, and the secondary access category indicates an access category not being associated with the EDCAF that gains the channel access/TXOP. Wentink further does not disclose backoff procedure for the secondary AC is performed if the EDCAF of the secondary AC has not regained access to channel.  
However, Gaur et al. discloses the transmission of frames, wherein I/P frames are deemed more important that B frames (see section 0052) and are classified as higher priority (primary AC) using the EDCA parameters as disclosed in sections 0051-0052 and 0054), while the B frames are classified as lower priority (secondary AC) as disclosed in section 0054, see also section 0018-0022 for further disclosure of the classifying of primary and secondary priority (AC) levels).  Gaur et al. also discloses (see section 0020) data of a primary access category pends (in a first queue as disclosed in section 0020) in a primary access category and data of a secondary access category pends (in a second queue as disclosed in section 0020) in a secondary access category being different from the primary access category.  Furthermore, as disclosed in section 0051, the transmission frames (I/P and B) contend for access to the wireless medium based on the EDCA parameters.  As disclosed in section 0059, the higher priority (primary AC) I/P frames associated with the higher EDCA parameter values (as disclosed in section 0052) gain access to the channel during a TXOP, while the lower priority (secondary AC) B frames are held back in the same TXOP and do not gain access to the channel during the TXOP (and are not associated with the I/P frames that gain channel access based on the EDCA parameters).  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the method/device of Wentink et al. with the EDCAF as disclosed by Gaur et al. since Gaur et al. states reduced contention (by using the EDCAF) for higher priority frames leads to improved quality due to reduced delay and jitter (see section 0040).  
Nishibayashi et al. also discloses contention for a TXOP wherein a backoff procedure (as disclosed in section 0085) for a secondary AC (low priority AC as disclosed in section 0085) is performed if the EDCAF of the secondary AC has not regained access to channel (due to an internal collision as disclosed in section 0085, see also section 0090).  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the method/device of Wentink et al. and Gaur et al. with the backoff procedure as disclosed by Nishibayashi et al. since Nishibayashi et al. states the backoff procedure for the low-priority (secondary) AC is a solution to alleviater internal collisions between multiple ACs (see section 0090).  
	Regarding claim 6, Gaur et al. further discloses a duration of a TXOP is a TXOP limit of the primary access category (see section 0059, wherein the data of the primary access category (I/P frames) is only transmitted during the TXOP duration (with the secondary (B frames) being held back) as disclosed in section 0059).  Therefore, it would have been obvious to include this feature since Gaur et al. states transmitting frames without contention during the TXOP duration saves contention overhead (see section 0008).   
	 Regarding claims 7 and 8, the claims includes features corresponding to the above rejection of claims 5 and 6, which is applicable hereto.   


Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        February 8, 2022